DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed November 19, 2021 to the restriction requirement made on August 19, 2021.  
Applicant's election of Group VIII of claims 168 and 169 without traverse in the reply filed on November 19, 2021 acknowledged. 
The restriction requirement is deemed proper and made FINAL.   
The claim corresponding to the elected subject matter are is claims 168 and 169 and additional claims 174-191 herein acted on the merits.
Application Priority
This application filed 09/27/2019  claims priority to the PRO 62/738,842 filed on 09/28/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/12/20 are acknowledged and considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 191 recites the limitation "wherein the ratio of peak serum concentration and trough serum concentration of nicotine is less than about 10" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 187 recites the limitation "brushed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 168-169, 175-177, 183-185, and 188-191 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studin (US 2002/0054896 A1).
The claims are:  a method for transpore delivery of nicotine for smoking cessation comprising, applying a liquid composition comprising about 0.1% to about 20% by weight of nicotine to the skin of a human, wherein said composition seeps into skin pores in liquid form and creates a biomechanical integration with the inside surface of said skin pores in solid form, and wherein the composition, when applied to the human, achieves one or more of the following: a) has a thickness of about 0.1 um to about 10 um in solid or semi-solid form; b) forms a solid or semi-solid film; and c) provides a mean Tmax of nicotine from about 1 hour to about 24 hours.  The recitation “for smoking cessation” is interpreted as an intended use of the method of delivery.  
Studin teaches a method of providing an internal physiological effect to a mammal comprising mixing an active ingredient having an internal physiological effect with a film-forming carrier to form a fluid mixture, applying said fluid mixture to the skin of said mammal, said fluid, film-forming carrier containing said active ingredient hardening to a tangible membrane juxtaposed to the skin whereby said active ingredient can be transdermally administered to internal tissue. The active ingredient include nicotine. The reference teaches the film-forming carrier comprises Collodion or Flexible Collodion. Collodion is a solution of 4 grams of pyroxylin (chiefly nitrocellulose) in 100 ml of a mixture of 25 milliliters alcohol and 75 milliliters ether [00258], claims 2, 39, 42, and 47-48.  The reference teaches the levels of each active component will vary and can be readily determined from known usages of the actives which have been contained in other. In general, levels of 0.01 wt.% to 75 wt.% are most practical. [0042] Additionally, the carriers reference teaches varying amounts of actives and exemplified the ranges are from 2% - 12.7% by wt of the composition and the balance being a film-forming carrier [0045]-[0058]. (Studin’s teachings read on the amount of claims 1 and 190). Furthermore, the reference teaches application is simply accomplished by directing the fluid base, preferably medicated, onto the affected area and allowing to harden. The liquid base fully hardens, creating a solid, flexible occlusive bandage covering. While the compositions can be easily brushed on, other applicators can be used including a dispensing-type device which will roll the material onto the affected area, extrude the composition such as from a tube, as well as apply from spray-type devices or eye dropper-type mechanisms for less viscous composition [0044]. Compositions of this invention have been found useful when applied once or twice daily for 3-4 months [0040], (reads on claims 188-189).Application to the human skin reads on the upper arm, shoulder, and upper back (of claims 183-185). An identical method and formulation is taught by the reference, therefore, inherently there “achieves one or more of the following: a) has a thickness of about 0.1 um to about 10 um in solid or semi-solid form; b) forms a solid or semi-solid film; and c) provides a mean Tmax of nicotine from about 1 hour to about 24 hours;” “said film has a thickness of about 1 um to about 5 um;” “ provides a maximum plasma nicotine concentration (Cmax) following administration from about 10 ng/mL to about 30 ng/mL of nicotine;” “provides a maximum plasma concentration (Cmax) following administration from about 15 ng/mL to about 20 ng/mL of nicotine;” “provides a mean plasma concentration of nicotine following administration from about 2.5 ng/mL to about 12 ng/mL of nicotine;” “wherein the ratio of peak serum concentration and trough serum concentration of nicotine is less than about 10” (reading on claims 168-169, 175-178, and 191).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 168-169,174-191 are rejected under 35 U.S.C. 103 as being unpatentable over Studin (US 2002/0054896 A1), as applied to claims 168-169, 175-177, 183-185, and 188-191 in view of Imran et al. (US 20140039378 A1).
Studin teaches a method of providing an internal physiological effect to a mammal comprising mixing an active ingredient having an internal physiological effect with a film-forming carrier to form a fluid mixture, applying said fluid mixture to the skin of said mammal, said fluid, film-forming carrier containing said active ingredient hardening to a tangible membrane juxtaposed to the skin whereby said active ingredient can be transdermally administered to internal tissue. The active ingredient include nicotine. The reference teaches the film-forming carrier comprises Collodion or Flexible Collodion. Collodion is a solution of 4 grams of pyroxylin (chiefly nitrocellulose) in 100 ml of a mixture of 25 milliliters alcohol and 75 milliliters ether [00258], claims 2, 39, 42, and 47-48.  The reference teaches the levels of each active component will vary and can be readily determined from known usages of the actives which have been contained in other. In general, levels of 0.01 wt.% to 75 wt.% are most practical. [0042] Additionally, the carriers reference teaches varying amounts of actives and exemplified the ranges are from 2% - 12.7% by wt of the composition and the balance being a film-forming carrier [0045]-[0058]. (Studin’s teachings read on the amount of claims 1 and 190). Furthermore, the reference teaches application is simply accomplished by directing the fluid base, preferably medicated, onto the affected area and allowing to harden. The liquid base fully hardens, creating a solid, flexible occlusive bandage covering. While the compositions can be easily brushed on, other applicators can be used including a dispensing-type device which will roll the material onto the affected area, extrude the composition such as from a tube, as well as apply from spray-type devices or eye dropper-type mechanisms for less viscous composition [0044]. Compositions of this invention have been found useful when applied once or twice daily for 3-4 months [0040], (reads on claims 188-189).Application to the human skin reads on the upper arm, shoulder, and upper back (of claims 183-185). An identical method and formulation is taught by the reference, therefore, inherently there “achieves one or more of the following: a) has a thickness of about 0.1 um to about 10 um in solid or semi-solid form; b) forms a solid or semi-solid film; and c) provides a mean Tmax of nicotine from about 1 hour to about 24 hours;” “said film has a thickness of about 1 um to about 5 um;” “ provides a maximum plasma nicotine concentration (Cmax) following administration from about 10 ng/mL to about 30 ng/mL of nicotine;” “provides a maximum plasma concentration (Cmax) following administration from about 15 ng/mL to about 20 ng/mL of nicotine;” “provides a mean plasma concentration of nicotine following administration from about 2.5 ng/mL to about 12 ng/mL of nicotine;” “wherein the ratio of peak serum concentration and trough serum concentration of nicotine is less than about 10” (reading on claims 168-169, 175-178, and 191).
The reference fails to specify the size area of skin application, the number of cigarettes smoked, the treatment of symptoms, no application to the face or groin, and the amount of 0.5 to 5 mL.
Imran et al. is solely used to show that a surface area of about 13 cm2 is useful in application of a transdermal nicotine products [0106], and smoking of 10+ cigarettes/ day [0086] is a point for therapy. The patch formulation is applied to the arm or leg. [0045]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the nicotine product in the surface area to the arms as claimed, to patients exhibiting symptoms of nicotine dependence, using 10+ cigarettes a day at an amount of 0.5-5 mL. The motivation to apply the product in the surface area to patients with symptoms in the amount claimed is because Imran et al. teaches by adjusting the delivered dose of nicotine to achieve a desired psychoactive effect of the patient, embodiments of the invention reduce nicotine cravings and other symptoms of withdrawal. This in turn, improves compliance with a smoking cessation program and reduces the potential for relapse upon completion [0090].  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.   In regards to not applying the formulation to the face or groin, neither Studin nor Imran actively apply the formulation to the groin or face.  In fact, Imran specifies the treatment of the arms.
	Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627